DETAILED ACTION - ALLOWANCE
Status of Application
The response filed  04/11/2022 has been received, entered and carefully considered. The response affects the instant application accordingly:
Claim 1 has been amended.
Claim 20 has been cancelled.
A terminal disclaimer to U.S. Pat. 10420756 was filed on 04/11/2022 and approved on 04/11/2022.
Claims 1-2, 4, 7-12, 14-19 are pending in the case.
Claims 1-2, 4, 7-12, 14-19 are present for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All grounds not addressed in the action are withdrawn as a result of claim amendment as addressed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Martin on May 26, 2022.

The application has been amended as follows: 
Claim 1:
Line 7, delete the term “and” before “tolmetin” 
Line 7, delete “and/or a salt thereof” 
and insert  --- and a pharmaceutically acceptable salt of any of the forgoing non-steroidal anti-inflammatory drugs ---

	

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The claims are now directed to:
A method of inhibiting the symptoms associated with intake of alcohol, consisting of administering to a subject an effective amount of a pharmaceutical composition prior to alcohol intake, wherein the pharmaceutical composition consists of:
a) a non-steroidal anti-inflammatory drug selected from the group consisting of aspirin, diclofenac, diflunisal, etodolac, indomethacin, ketorolac, meloxicam, nabumetone, piroxicam, salsalate, sulindac, tolmetin, and a pharmaceutically acceptable salt of any of the forgoing non-steroidal anti-inflammatory drugs;
b) an H,-antihistamine, and
c) optionally, a pharmaceutical carrier, a pharmaceutical excipient, a sweetening agent, a flavoring agent, a taste masking ingredient, a diluent, alum, a stabilizer, a buffer, a coloring agent, a breath neutralizer, a proton pump inhibitor, an emulsifying agent, a suspending agent, and combinations thereof,
wherein the symptoms associated with the intake of alcohol are inhibited.

The other independent claim is directed to the same method wherein the NSAID is about 220mg to about 800mg of ibuprofen and the H1-antihistamine is about 5mg to 20mg of cetirizine.

The instant claims are now directed to closed language (“consisting of”) for both the steps of administration and the composition being administered for the method of inhibiting the symptoms associated with intake of alcohol; wherein the prior art of Jacobs no longer applies as Jacobs requires the inclusion of an H2 antagonist antihistamine which is now precluded by the instant claims (the claims are directed to closed language “consisting of”).
Therein the claims are free of the prior art.
The approved terminal disclaimer renders the double patenting rejection based on U.S. Pat. 10420756 moot.


Conclusion
Claims 1-2, 4, 7-12, 14-19 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613